DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of a preliminary amendment to the claims of application #17222747 received on 9/8/2021. Claims 1-20 are cancelled. Claims 21-40 are newly added. Claims 21-40 are pending. All pending claims are considered and examined.
Terminal Disclaimer
The terminal disclaimer filed on 12/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,969,661 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Kreuger on 12/17/2021.
The application has been amended as follows: 

40. (Currently Amended) A method for indicating a status for image acquisition or analysis, for use with an optical system that includes a controller device, an imaging device that is configured to acquire images of a target for decoding of a symbol on the target or other analysis, and an illumination system 
illuminating the target, using the first and second light sources simultaneously, for acquisition of an image of the target by the imaging device;
attempting to decode one or more symbols in the image;
identifying, using the controller device, a first status of the optical system that results from the attempt to decode the one or more symbols; and
reducing an illumination output of at least one of the first light source or the second light source, while maintaining non-zero illumination output for at least one of the first light source or the second light source, wherein reducing the illumination output of at least one of the first light source or the second light source indicates a first status of the optical system.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: While Gao (US 20120181338 A1) discloses a plurality of light sources (¶27 - additional illumination sources), including a first light source configured to provide illumination of a first wavelength and a second light source configured to provide illumination of a second wavelength that is different from the first wavelength (¶58); and a controller device 130 configured to control the plurality of light sources (¶27) for operations that include: illuminating the target, using the first and second light sources simultaneously, for acquisition of the image of the target by the optical system (¶27, ¶58); and altering an illumination output of at least one of the first light source or the second light source, while maintaining non-zero illumination output ¶27 - turning on other or additional illumination sources (visible or non-visible such as infrared) or increasing the drive current supplied to the illumination source), to indicate a status of the optical system after the acquisition of the image (¶31 - the "good read" driver 160 drives an LED 164 or other visual indicator when a code has been successfully read; n.b. invention is capable of the intended purpose), the cited prior art of record does not teach or fairly suggests an imaging device for acquiring images of a target, for decoding of a symbol on the target or other analysis, the imaging device comprising: a camera, including a lens; and an illumination system connected to the camera, the illumination system including: a plurality of light sources, including a first light source configured to provide illumination of a first wavelength and a second light source configured to provide illumination of a second wavelength that is different from the first wavelength; and a controller device configured to control the plurality of light sources to execute operations that include: illuminating the target, using the first and second light sources simultaneously, for acquisition of an image of the target by the camera; and reducing an illumination output of at least one of the first light source or the second light source, while maintaining non-zero illumination output for at least one of the first light source or the second light source, wherein reducing the illumination output of at least one of the first light source or the second light source provides an indication of a status of the camera after the acquisition of the image (claim 21); nor an optical system for acquiring images of a target to decode symbols in the images or perform other analysis, the optical system comprising: an imaging device configured to acquire the image; and an illumination system that is integrated into the imaging device and includes a plurality of light sources, including a first light source configured to provide illumination of a first wavelength and a second light source configured to provide illumination of a second wavelength that is different from the first wavelength, the illumination provided by the second light source substantially overlapping with the illumination provided by the first light source; and a controller device configured to control the plurality of light sources and the imaging device to execute operations claim 34); nor a method for indicating a status for image acquisition or analysis, for use with an optical system that includes a controller device, an imaging device that is configured to acquire images of a target for decoding of a symbol on the target or other analysis, and an illumination system that includes a plurality of light sources, including a first light source configured to provide illumination of a first wavelength and a second light source configured to provide illumination of a second wavelength that is different from the first wavelength, the method comprising: illuminating the target, using the first and second light sources simultaneously, for acquisition of an image of the target by the imaging device; attempting to decode one or more symbols in the image; identifying, using the controller device, a first status of the optical system that results from the attempt to decode the one or more symbols; and reducing an illumination output of at least one of the first light source or the second light source, while maintaining non-zero illumination output for at least one of the first light source or the second light source, wherein reducing the illumination output of at least one of the first light source or the second light source indicates a first status of the optical system (claim 40).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887